DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12-17-2021, with respect to the rejection(s) of claim(s) 1-3 and 6-18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bazemore ‘516 (US 2016/0152516 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-7, 9-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazemore ‘516 (US 2016/0152516 A1) in view of Gollier ‘954 (US 2016/010954 A2).
Regarding claims 1-3, 7, and 13, Bazemore ‘516 teaches:
forming a closed contour line in a transparent workpiece, the closed contour line comprising a plurality of defects in the transparent workpiece such that the closed contour line defines a closed contour (¶ [0034], [0048], [0093]; Figs. 4, 8, 9, 11, 12), wherein forming the closed contour line comprises:
directing a pulsed laser beam oriented along a beam pathway and output by a beam source through an optical element and into the transparent workpiece such that a portion of the pulsed laser beam directed into the transparent workpiece generates an induced absorption within the transparent workpiece, the induced absorption producing a defect within the transparent workpiece (¶ [0006], [0009], [0045], [0046], [0053]; Figs. 1-4), and the portion of the pulsed laser beam directed into the transparent workpiece comprises:
a wavelength λ (¶ [0045]
a spot size wo (¶ [0045]-[0046]; Figs. 1-4)
a cross section that comprises a Rayleigh range ZR (¶ [0045]-[0046]; Figs. 1-4)
translating the transparent workpiece and the pulsed laser beam relative to each other along the closed contour line, thereby laser forming the plurality of defects along the closed contour line within the transparent workpiece (¶ [0006], [0047])
etching the transparent workpiece with a chemical etching solution at an etching rate to separate a portion of the transparent workpiece along the closed contour line, thereby forming an aperture extending through the transparent workpiece, the aperture 
Bazemore ’516 is silent regarding the etching rate being about 10 µm/min or less (claim 1), about 5 µm/min or less (claim 2), or about 2.5 µm/min or less (claim 3), and regarding etching the transparent workpiece removing about 7.5% or less of a thickness of the transparent workpiece.  However, Bazemore ‘516 suggests that etching rate should be optimized to prevent imperfections on the glass surfaces while efficiently forming desired separations, and to preferentially etch the laser damage regions in order to preserve the thickness of the transparent workpiece (¶ [0057]-[0066], [0087], [0101]).  Thus Bazemore ‘516 suggests that etching rate is a result effective variable.  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bazemore ‘516 by optimizing the etching rate for the benefit of preventing imperfections on the glass surface while efficiently forming desired separations, and preferentially etching laser damage regions in order to preserve the thickness of the transparent workpiece, as suggested by Bazemore ‘516.  Thus it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bazemore ‘516 by minimizing a thickness of the transparent workpiece removed by etching for the benefit of preserving the thickness of the transparent workpiece, as suggested by Bazemore ‘516.  It is also noted that ¶ [0064] discusses ranges of surface loss, but the units (“1-Lm”) appear to be a misprint.  If the intended unit is µm, then 24 µm of surface loss from a 0.7 mm thick workpiece would be a 3.4% surface loss, which falls within the claimed range of about 7.5% or less.
Bazemore ‘516 is silent regarding the aperture perimeter having a diameter from about 100 µm to about 10 mm (claim 1) or from about 100 µm to about 800 µm (claim 7).  However, Bazemore ‘516 suggests that the aperture may have any desired shape or size for a particular application (¶ [0034], [0083]-[0086], [0093]).  It has been held that a change in shape or size of 
Bazemore ‘516 is silent regarding the optical element being aspheric, and regarding the Rayleigh range ZR being greater than                         
                            
                                
                                    F
                                
                                
                                    D
                                
                            
                            
                                
                                    π
                                    
                                        
                                            w
                                        
                                        
                                            o
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    λ
                                
                            
                        
                     where FD comprises a value of 10 or greater (claim 1) or from about 10 to about 2000 (claim 13).  In analogous art of laser processing of transparent workpieces, Gollier ‘954 suggests generating induced absorptions which produce defects within a transparent workpiece with a pulsed laser beam utilizing an aspheric lens for the benefit of modifying focal area of the laser (¶ [0005], [0006], [0063], [0068], [0070], [0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bazemore ‘516 by utilizing an aspheric lens for the benefit of modifying focal area of the laser, as suggested by Gollier ‘954.  Gollier ‘954 also suggests utilizing non-diffracting beams (“NDB”) in order to modify Rayleigh range, thereby modifying spot size over a distance and enabling efficient laser processing of a wide range of workpiece thicknesses (¶ [0048]-[0050], [0053]-[0054], [0089]).  Thus Gollier ‘954 suggests that Rayleigh range, and thus also FD which is directly proportion to ZR, are result effective variables because they may be altered in order to optimizing spot size over distance for forming laser induced defects in a transparent workpiece.  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bazemore ‘516 by optimizing FD and ZR
Regarding claim 6, Bazemore ‘516 is silent regarding a spacing between adjacent defects being about 25 µm or less.  However Bazemore ‘516 suggests that a spacing between adjacent defects should be selected such that the transparent workpiece does not prematurely crack along the laser damage region (¶ [0049]).  It would have been obvious to modify the method of Bazemore ‘516 by selecting a spacing between adjacent defects for the benefit of preventing premature cracking along the laser damage region, as suggested by Bazemore ‘516.
Regarding claim 9, Bazemore ‘516 further teaches etching the transparent workpiece comprises immersing the transparent workpiece in a chemical etching bath comprising the chemical etching solution (¶ [0010], [0013], [0055], [0102]).
Regarding claim 10, Bazemore ‘516 further teaches:
the transparent workpiece is immersed in the chemical etching bath for an etching time of from about 15 mins to about 30 mins (¶ [0064])
the temperature of the chemical etching solution when the transparent workpiece is immersed in the chemical etching bath is about 20°C or less (¶ [0012], [0013], [0064], [0065], [0102]).
Regarding claim 11, Bazemore ‘516 further teaches etching the transparent workpiece with the chemical etching solution further comprises agitating the chemical etching solution when the transparent workpiece is immersed in the chemical etching bath (¶ [0010], [0013], [0061], [0102]).
Regarding claim 14, Bazemore ‘516 is silent regarding combined losses due to linear absorption and scattering in a beam propagation direction.  Gollier ‘954 suggests minimizing losses, including linear absorption, in a beam propagation direction for the benefit of causing induced absorption defects only at the desired focal area of the laser beam (¶ [0034]).  While Gollier ‘954 does not suggests a specific percentage of losses from scattering, it clearly suggests that disruption of the laser beam within a transparent workpiece is undesirable and thus should be minimized (e.g., ¶ [0033], [0044], [0045], [0059] - which discuss a beam 
Regarding claim 15, Bazemore ‘516 further teaches the beam source comprises a pulsed beam source that produces pulse burses, and a pulse burst energy is from about 100 µJ to about 600 µJ per pulse burst (¶ [0045], [0082]).  Bazemore ‘516 is silent regarding the pulse bursts having from about 2 sub-pulses per pulse burst to about 30 sub-pulses per pulse burst.  Gollier ‘954 suggests forming laser induced defects in a transparent workpiece utilizing a pulsed beam source that produces pulse bursts having from about 2 sub-pulses per pulse burst to about 30 sub-pulses per pulse burst, with pulse burst energy from about 100 µJ to about 600 µJ per burst for the benefit of providing higher volumetric pulse energy density for producing laser induced defects in transparent workpieces (¶ [00104], [00105], [00118]-[00120]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bazemore ‘516 by producing pulse bursts by the pulsed beam source with about 2 sub-pulses per pulse burst to about 30 sub-pulses per pulse burst for the benefit of providing higher volumetric pulse energy density for producing laser induced defects in transparent workpieces, as suggested by Gollier ‘954.

Regarding claims 16-18, Bazemore ‘516 teaches:
forming a plurality of closed contour lines in a transparent workpiece, each closed contour line comprising a plurality of defects in the transparent workpiece such that each closed contour line defines a closed contour (¶ [0034], [0048], [0093]; Figs. 4, 8, 9, 11, 12), wherein forming each closed contour line comprises:
directing a pulsed laser beam oriented along a beam pathway and output by a beam source through an optical element and into the transparent workpiece such that a portion of the pulsed laser beam directed into the transparent workpiece generates an induced absorption within the transparent workpiece, the induced absorption producing a defect within the transparent workpiece (¶ [0006], [0009], [0045], [0046], [0053]; Figs. 1-4), and the portion of the pulsed laser beam directed into the transparent workpiece comprises:
a wavelength λ (¶ [0045]
a spot size wo (¶ [0045]-[0046]; Figs. 1-4)
a cross section that comprises a Rayleigh range ZR (¶ [0045]-[0046]; Figs. 1-4)
translating the transparent workpiece and the pulsed laser beam relative to each other along the closed contour line, thereby laser forming the plurality of defects along the closed contour line within the transparent workpiece (¶ [0006], [0047])
etching the transparent workpiece with a chemical etching solution at an etching rate to separate portions of the transparent workpiece along each closed contour line, thereby forming a plurality of apertures extending through the transparent workpiece, each aperture comprising an aperture perimeter extending along the closed contour (¶ [0006], [0010], [0034], [0055], [0058])
the plurality of apertures are positions such that when the transparent workpiece is couple to an electronic device comprising one or more speakers, the plurality of apertures are aligned with the one or more speakers, thereby providing acoustic pathways through the transparent workpiece (¶ [0083], [0093]; Figs. 9, 11).
Bazemore ’516 is silent regarding the etching rate being about 10 µm/min or less (claim 16), about 5 µm/min or less (claim 17), or about 2.5 µm/min or less (claim 18), and regarding 
Bazemore ‘516 is silent regarding the aperture perimeter having a diameter from about 100 µm to about 10 mm.  However, Bazemore ‘516 suggests that the aperture may have any desired shape or size for a particular application (¶ [0034], [0083]-[0086], [0093]).  It has been held that a change in shape or size of a component is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bazemore ‘516 by selecting an aperture perimeter for the benefit of forming an aperture suitable for a desired application, as suggested by Bazemore ‘516.
ZR being greater than                         
                            
                                
                                    F
                                
                                
                                    D
                                
                            
                            
                                
                                    π
                                    
                                        
                                            w
                                        
                                        
                                            o
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    λ
                                
                            
                        
                     where FD comprises a value of 10 or greater.  In analogous art of laser processing of transparent workpieces, Gollier ‘954 suggests generating induced absorptions which produce defects within a transparent workpiece with a pulsed laser beam utilizing an aspheric lens for the benefit of modifying focal area of the laser (¶ [0005], [0006], [0063], [0068], [0070], [0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bazemore ‘516 by utilizing an aspheric lens for the benefit of modifying focal area of the laser, as suggested by Gollier ‘954.  Gollier ‘954 also suggests utilizing non-diffracting beams (“NDB”) in order to modify Rayleigh range, thereby modifying spot size over a distance and enabling efficient laser processing of a wide range of workpiece thicknesses (¶ [0048]-[0050], [0053]-[0054], [0089]).  Thus Gollier ‘954 suggests that Rayleigh range, and thus also FD which is directly proportion to ZR, are result effective variables because they may be altered in order to optimizing spot size over distance for forming laser induced defects in a transparent workpiece.  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bazemore ‘516 by optimizing FD and ZR for the benefit of optimizing laser spot size over distance for forming laser induced defects in a transparent workpiece, as suggested by Gollier ‘954.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazemore ‘516 (US 2016/0152516 A1) and Gollier ‘954 (US 2016/010954 A2) in view of Burket ‘149 (US 2016/0145149 A1).
Regarding claim 8, Bazemore ‘516 further teaches the chemical etching solution comprises a chemical etchant comprising hydrofluoric acid, nitric acid, hydrochloric acid, sulfuric acid, or combinations thereof (¶ [0006], [0011], [0013], [0059], [0064], [0102]), but is silent 3, analogous to Bazemore ‘516) and deionized water (¶ [0029], [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bazemore ‘516 by including deionized water in the chemical etching solution, as suggested by Burket ‘149, as a substitution of known solvents for chemical etching solutions for glass.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Bazemore ‘516 (US 2016/0152516 A1) and Gollier ‘954 (US 2016/010954 A2) in view of Sakade ‘990 (US 2020/0156990 A1).
Regarding claim 12, Bazemore ‘516 further suggests immersing the transparent workpiece in a chemical etching bath (¶ [0010], [0013], [0055], [0102]), but is silent regarding a workpiece fixture as claimed.  In analogous art of glass etching, Sakade ‘990 suggests etching a glass transparent workpiece by coupling the transparent workpiece to a workpiece fixture and immersing the transparent workpiece and the workpiece fixture in a chemical etching bath (¶ [0073]; Figs. 1, 2), and wherein the workpiece fixture comprises a first fixture wall, a second fixture wall (pair of base members 5, Figs. 1-7; ¶ [0074]-[0075]), and a plurality of fixture cross-bars coupled to and extending between the first fixture wall and the second fixture wall (connecting members 6, holding portions 7, 8, Figs. 1-7; ¶ [0075]-[0080]), wherein one or more grooves extend into at least one of the plurality of fixture cross-bars (recesses 16, 20; ¶ [0083]-[0086]; Figs. 4-7) for the benefit of etching a plurality of workpieces simultaneously, holding the workpieces in secure spaced relationships, and enabling movement of the workpieces within the etching bath (¶ [0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bazemore ‘516 by coupling 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ERIN SNELTING/Primary Examiner, Art Unit 1741